EXHIBIT 10.16

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and is effective on April 1, 2005, by and between The
Sands Regent (“Sands”), a Nevada corporation, having an office at 345 North
Arlington Avenue, Reno, Nevada 89501, and Ferenc B. Szony (“Executive”), who
resides at 1772 Belford Road, Reno, Nevada 89509.

 

RECITALS

 

1. Sands is engaged in providing entertainment through the development and
management of hotels and casinos;

 

2. Sands desires to secure the services of Executive, and Executive is willing
to provide such services, each upon the terms and subject to the conditions set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, the parties agree as follows:

 

1. DEFINITIONS. For the purposes of this Agreement, the parties hereby adopt the
following definitions:

 

(a) “Cause” means:

 

(i) Executive’s material breach of a fiduciary obligation to Sands;

 

(ii) Executive’s material violation of the Sands Board Policy Manual;

 

(iii) Executive’s material breach of this Agreement including, without
limitation, continual failure to perform substantially his duties with Sands,
excessive absenteeism or dishonesty;

 

(iv) Executive’s arrest or indictment for, or written confession of, a felony or
any crime involving moral turpitude under the laws of the United States;

 

(vi) Death of Executive;

 

(vii) Declaration by a court that Executive is mentally incompetent to manage
his business affairs; or

 

(viii) The filing of any petition or other proceeding seeking to find Executive
bankrupt or insolvent.

 

(b) “Change of Control” means and includes each of the following:

 

(i) The acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act
and the rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of the Company that represent
25% or more of the combined voting power of the Company’s then outstanding
voting securities, other than:

 

(A) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

 

Page 1 of 7



--------------------------------------------------------------------------------

(B) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

 

(C) an acquisition of voting securities pursuant to a transaction described in
clause (iii) below that would not be a Change of Control under clause (iii);

 

Notwithstanding the foregoing, neither of the following events shall constitute
an “acquisition” by any person or group for purposes of this subsection (f): an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
25% or more of the combined voting power of the Company’s then outstanding
voting securities; provided, however, that if a person or group shall become the
beneficial owner of 25% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change of Control; or

 

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board, together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in clauses
(1) or (3) of this subsection (f)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction

 

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction; and,

 

(B) after which no person or group beneficially owns voting securities
representing 25% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 25% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

 

Page 2 of 7



--------------------------------------------------------------------------------

(iv) The Company’s stockholders approve a liquidation or dissolution of the
Company.

 

(c) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(d) “Executive” means Ferenc Szony.

 

(e) “Sands” means The Sands Regent, a Nevada Corporation, and its subsidiaries.

 

(f) “Disability” occurs when Executive shall become unable to perform his
essential duties of his employment, with or without reasonable accommodation,
because of physical or mental condition, illness, injury or other incapacity,
for ninety (90) days in succession.

 

2. EMPLOYMENT.

 

(a) Sands hereby employs Executive and Executive hereby accepts employment by
Sands to serve as President and Chief Executive Officer of Sands. All prior
agreements for the employment of Executive are superceded. Executive shall
perform services of an executive nature consistent with his offices with Sands
as may from time to time be assigned or delegated to him by the Board of
Directors of Sands. Such duties may be further defined by the Board of Directors
in its Board Policy Manual.

 

(b) Executive will devote his full business time and attention to his duties
under this Agreement.

 

(c) It is contemplated Executive will travel to carry out his duties under this
Agreement. Air travel and other travel arrangements will comply with current
Sands policies respecting class and terms of travel.

 

(d) Sands will provide Executive with medical and dental benefits, life
insurance and all other benefit programs as provided to other officers of Sands.

 

(e) Executive shall have 27 days’ paid personal time off (PTO) during each year
of this Agreement taken at such times as mutually convenient to Executive and
Sands.

 

3. TERM OF EMPLOYMENT.

 

The term of Executive’s employment will cease only as provided and as more fully
described in the following Paragraph 4. This Agreement shall remain in effect
until Executive’s employment is terminated, or until mutually agreed by the
Parties.

 

4. TERMINATION OF EMPLOYMENT.

 

This Agreement and Executive’s employment with Sands shall terminate in
accordance with the following terms:

 

(a) Death of Executive. This agreement and Executive’s employment shall
automatically terminate immediately upon the death of Executive. If Executive
dies during the term of this Agreement, Sands shall pay to the estate of
Executive the compensation that would otherwise be payable to Executive through
the end of the month in which death occurs.

 

(b) Disability of Executive. If during the term of this Agreement Executive
becomes Disabled, Sands may terminate this Agreement and Executive’s employment
immediately, in which case, Sands shall pay to Executive or his estate the
compensation that would otherwise be payable to Executive for an additional

 

Page 3 of 7



--------------------------------------------------------------------------------

twelve months following the end of the month in which notice of termination for
Disability is provided to Executive or his representative.

 

(c) By Sands for Cause. Sands may, by written notice to Executive, terminate
this Agreement and Executive’s employment for Cause. In the event of a
termination for Cause, Sands shall pay to Executive or his estate the
compensation that would otherwise be payable to Executive through the end of the
month in which notice of termination for Cause is provided to Executive.

 

(d) By Executive. Executive may terminate his employment at any time upon ninety
days’ written notice to Sands.

 

(e) Upon Change of Control. In the event of a Change of Control, the term of
Executive’s employment and this Agreement shall be two years from the date the
Change of Control becomes effective, provided that Executive is employed on the
effective date of the Change of Control. During the two year period following a
Change of Control, this contract shall not be amended or cancelled without the
express, written consent of both Sands or its successors or assigns, and
Executive.

 

(f) If not terminated pursuant to subparagraphs (a) through (d), and except as
provided in subparagraph (e) of this Paragraph 4, this Agreement may be
terminated by Sands for any reason or for no reason, upon written notice of
termination, in which case termination will become effective no sooner than
twelve months following such notice, after which all obligation for payment of
compensation to Executive shall cease.

 

5. BUSINESS EXPENSE REIMBURSEMENT.

 

Executive will be entitled to reimbursement by Sands for the reasonable business
expenses paid by him on behalf of Sands in the course of his employment
hereunder on presentation to Sands of appropriate vouchers (accompanied by
receipts or paid bills) setting forth information sufficient to establish:

 

(a) The amount, date, and place of each such expense;

 

(b) The business reason for each such expense and the nature of the business
benefit derived or expected to be derived as a result thereof; and,

 

(c) The names, occupations, addresses, and other information sufficient to
establish the business relationship to Sands of any person who was entertained
by Executive.

 

6. COMPENSATION. Sands agrees to pay Executive, and Executive agrees to accept
from Sands, during the first year commencing July 1, 2004, and ending June 30,
2005, for the services to be rendered by him hereunder, the following:

 

(a) Base Salary. Executive shall receive a base salary at the rate of $370,000
per annum payable in monthly installments in arrears. Executive shall thereafter
receive annual salary reviews by the Board of Directors, provided that the base
salary will not fall below $370,000.

 

(b) Bonus. Executive shall be considered for annual bonuses pursuant to the
Sands Bonus Program as set annually and approved by the Board Compensation and
Governance Committee.

 

(c) Executive Benefits. Executive shall be entitled to participate in any
retirement, bonus or other benefit plan which applies generally to executive
officers of Sands, except that there shall be no duplication of benefits between
this Agreement and other executive benefits.

 

Page 4 of 7



--------------------------------------------------------------------------------

(d) Stock Incentive Plan. Executive will be entitled to participate, in the
discretion of the Board of Directors, in The Sands Regent 2004 Equity Incentive
Plan, as amended or continued, pursuant to the terms of such Plan and any Award
Agreement provided thereunder.

 

(e) Withholding. All payments by Sands shall be subject to required withholdings
including taxes at the time such payments are actually made.

 

(f) Deferred Compensation. Executive may elect to defer up to forty percent
(40%) of his base salary and/or bonus upon agreement with the Board of Directors
upon such conditions as the parties may agree, and subject to any limitations
established by law.

 

7. BENEFIT AND BINDING EFFECT; ASSIGNMENT. This Agreement shall inure to the
benefit of and be binding upon Sands, its successors and assigns, including but
not limited to any corporation, person or other entity which may acquire a
controlling interest in Sands or any corporation with or into which Sands may be
consolidated or merged. Neither Sands nor Executive may assign its or his rights
or obligations to any other person or entity without the express written consent
of the other.

 

8. GOVERNING LAW. This agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without reference to the choice
of law principles thereof.

 

9. ENTIRE AGREEMENT. This Agreement sets forth and is an integration of all of
the promises, agreements, conditions and understandings among the parties hereto
with respect to all matters contained or referred to herein, and all prior
promises, agreements, conditions, understandings, warranties or representations,
oral, written, express or implied, are hereby superseded and merged herein.

 

10. VALIDITY OF PROVISIONS. Should any provision(s) of this Agreement be found
to be void or unenforceable in whole or in part, the remainder of this Agreement
shall not be affected thereby, and such provisions shall be modified or amended
so as to provide for the accomplishment of the intentions of this Agreement to
the maximum extent possible.

 

11. MODIFICATIONS OR DISCHARGE. This Agreement shall not be deemed waived,
changed, modified, discharged or terminated in whole or in part, except as
expressly provided for herein or by written instrument signed by all parties
hereto.

 

12. NOTICES. Any notice which either party may wish to give to the other parties
hereunder shall be deemed to have been given when actually received by the party
to whom it is addressed. Notices hereunder may be sent by courier, mail,
telefax, telegram or telex, to the following addresses, or to such other
addresses as the parties may from time to time furnish to each other by like
notice:

 

To Sands:

 

Chairman of the Board of Directors

The Sands Regent

345 North Arlington Avenue

Reno, Nevada 89501

Telefax: (775) 348-6241

 

Page 5 of 7



--------------------------------------------------------------------------------

To Executive:

 

Ferenc Szony

President and Chief Executive Officer

The Sands Regent

345 North Arlington Avenue

Reno, Nevada 89501

Telefax: (775) 348-6241

 

[SIGNATURE PAGE FOLLOWS]

 

Page 6 of 7



--------------------------------------------------------------------------------

THIS AGREEMENT is effective on the first date set forth above.

 

The Sands Regent

     

Ferenc Szony

By:   /s/    JON N. BENGTSON                   /s/    FERENC B. SZONY          
  Chairman of the Board            

Date: 6/22/05

     

Date: 6/10/05

 

Page 7 of 7